June 30, 2015


                                 NO: 03-15-00010-CV

                THIRD COURT OF APPEALS at AUSTIN, TEXAS


                      IN THE MATTER OF THE MARRIAGE OF:

        COLLEEN DICKINSON [formerly HARDESTY], Appellant

                                         AND


                      BRUCE DANA HARDESTY, Appellee

           Appealed from the 353rd District Court, Travis County, Texas
           (cause no: D-l-FM-13-006978, Hon. Orlinda Naranjo presiding)

      APPELLANT'S VERIFIED MOTION TO REINSTATE


  TO THE HONORABLE JUSTICES OF THIS COURT:

        COMES NOW Appellant Colleen DICKINSON, files her Verified Motion
  for Reinstatement, and, in support thereof, respectfully shows the following:
1. In the instant appeal, Appellant has a simple and straightforward argument: In a
  Texas divorce, a disabled spouse has a right to Spousal Maintenance. In the trial of
  this cause, the Trial Court made up a new rule with no basis in law: In a Texas
  divorce, a disabled spouse (Appellant suffers from Lupus, Hypertension, and
  Arrhythmia) has a right to Spousal Maintenance only if she became disabled
  during marriage and has NO such right to Spousal Maintenance if she had apre
  existing disabilitybefore marriage.


                                                                   ^302015
2. In order to show that the above-statement, however absurd, correctly reflects the
   reasoning of the Trial Court, Appellant needs to obtain the transcript of the trial
   proceedings from the Court Reporter, Ms. Dora CANIZALES.

3. Because Appellant is indigent (as described below) and because she will receive no
   further compensation for her labor, Ms. Canizales is dragging her feet and not
   transcribing the Trial proceedings. Despite multiple e-mails and several phone
   calls from Appellant, Ms. Canizales only once responded to an e-mail (on April
   21st, indicating that she will "CONTEST" Appellant's Affidavit of Indigency) and
   did not return any phone calls to be able to schedule an Indigency Hearing.
4. Appellant used to receive $680.00 from SSI, $180.00 in SNAP (Food Stamps), and
   used to pay $142.00 in rent (subsidized by the Housing Authority of the City of
   Austin). Because Appellant has found a part-time job (10 hours/week for $186.00
   per 2 weeks) and has truthfully declared her new income, she was penalized by [a]
   the Social Security Administration (SSI reduced to $593.00), [b] the Housing
   Authority (rent increased to $331.00), and the State of Texas (SNAP reduced to
   $19.00, an almost 90% reduction). The 3 governments (federal, state, and city) are
   basically telling Appellant that she should have either not worked, or worked off
   the books, or lied to the government about her part-time work.

5. Besides this financial stress, Appellant is taking care of her 87-year-old Mother,
   who has Dementia, and her 88-year-old Father, who is legally Blind. Because of
  all this stress (the primary trigger of Lupus), Appellant herself was hospitalized 3
  weeks ago for 3 days, and has since been treated on an outpatient basis (last
  hospital visit on June 25th).

                                        Prayer:

         WHEREFORE, Appellant respectfully requests that:
a) The instant appeal be REINSTATED;
b) Court Reporter CANIZALES be ORDERED to promptly prepare the transcript of
  the Trial; and

c) If Ms. Canizales so desires, she schedule a Hearing to Contest Appellant's
  Indigency.

  Respectfully submitted,



  COLLEEN DICKINSON,
  Appellant pro se
  2422 Western Trail, # 303,
  Austin, Texas 78745
  512-663-6666

                                   VERIFICATION


  STATE OF TEXAS             §
  COUNTY OF TRAVIS §

         I swear under penalty of perjury that all the foregoing factual assertions are
  within my personal knowledge and that they are truthful.

     J? V          i -/
  Colleen Dickinson

  SUBSCRIBED and SWORN before me, the undersigned authority, on this SO th day
  of June, 2015.




  Notary Public in and for
  The State of Texas
 Gm              il                                     colleen dickinson 


Appeal
4 messages

colleen dickinson                                  Mon, Apr 20, 2015 at 5:01 PM
To: dora.canizales@traviscountytx.gov

  Dear Ms. Canizales,

  Iam appealing Judge Naranjo's Divorce Decree in Hardesty v. Hardesty (cause no: 03-15-
 006978)!

  For this appeal, Ineed a transcript ofthe trial before Judge Naranjo, which took place on
 August 2014.
  I also have an Affidavit of Indigency on file. If a new Affidavit is needed, I can file a new
 one.



 Istill do not have the means to pay for the transcript! Iam living on a fixed disability income
 of $502/month! Ialso receive food stamp assistance, which is only $16/month! Yes, $16 is
 the correct amount!
  Please let the Third Court ofAppeals know when the transcript could be ready.

 Sincerely,
 Colleen Dickinson, Respondent-Appellant


Dora Canizales                          Tue, Apr 21, 2015 at 12:58 PM
To: colleen dickinson 


 Ms. Dickinson:




 Iwould inform you that Iwould contest your affidavit of indigence. Iwould set
 for hearing in which you can present proof to a judge of your financial status. I
 would request for the judge to make a determination if you are in fact indigent
 and then proceed from there accordingly.
 Sincerely,



 Dora M. Canizales

 Official Court Reporter

 419th District Court


 1000 Guadalupe, Room 325

 Austin. Texas 78701


 512-854-9329



 From: colleen dickinson [mohadebe2024@gmail.com]
 Sent Monday, April 20, 2015 5:01 PM
 To: Dora Canizales
 Subject: Appeal

 (Quoted text hidden]



colleen dickinson           Thu, Apr 30, 2015 at 11:31 AM
To: Derkuntlaw@yahoo.com

 (Quoted text hidden]



Engin Derkunt                 Thu, Apr 30, 2015 at 12:50 PM
To: colleen dickinson 

 That's good.

 Sent from my iPhone
 (Quoted text hidden]
                   II                                 colleen dickinson 
  i, V:•.                                 Sat, Jun 6, 2015 at 7:25 PM
To: dora.canizales@traviscountytx.gov

 Dear Ms. Canizales,
 Iam appealing Judge Naranjo's Divorce Decree in Hardesty v. Hardesty (cause no: D-1-FM-
 14-xxxxxxx)!
 For this appeal, I need a transcript of the trial before Judge Naranjo, which took place on
 August xx, 2014.
 I also have an Affidavit of Indigency on file. Ifa new Affidavit is needed, I can file a new
 one.

 Istill do not have the means to pay for the transcript! Iam living on a fixed disability income
 of $502/month! Ialso receive food stamp assistance, which is only $16/month! Yes, $16 is
 the correct amount!
 Please let the Third Court of Appeals know when the transcript could be ready.
 Sincerely,
 Colleen Dickinson, Respondent-Appellant